Daly, P. J.
When the judgment of a justice of a District Court is reversed, and a new trial is ordered with costs to abide the event, the party prevailing upon- the new trial becomes entitled to them immediately upon the entry of the new judgment in the District Court, and is then entitled to have them taxed by the clerk of the Appellate Court, and to collect them. There is no practice by which- they can be inserted in the judgment of the District Court, because (1) they are not awarded by the justice; (2) because the party entitled to them cannot be ascertained until that judgment has been entered, for the judgment is the event iipon which they depend; (3) they must be taxed by the clerk of the Appellate Court in which they are awarded, and they cannot be taxed until the judgment of the District Court, entitling the party to tax them, is produced to the clerk. As the judgment upon the new trial in the District Court should include only those costs which the justice has power to award, a party desiring to appeal is not required as a condition of appealing to pay other costs than those so awarded. The Code provides that the appellant must pay the costs of the action included in the judgment (§ 3047), and this means, of course, the costs of the action properly included in the judgment, i. e., those awarded' by the justice. '
In the case before us, the justice, upon the new trial, dismissed the complaint and entered a judgment for $80.15 costs-, which included the costs awarded by the General Term of the Court of Common Pleas on the appeal from the former judgment, and $12.25 costs and disbursements of the second trial. The appellant tendered the $12.25 to' the justice, which was refused, and the justice declined to make a return until the whole of the $80.15 was paid. The appellant is right in his contention, and, upon payment of $12.25, the return should be made.
The motion is granted. As the question has not been deter-. mined before, no costs of motion will be allowed.
Mo An am and Bischoff, JJ., concur.
- Motion granted, without costs.